DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the 35 U.S.C. 103 rejection of claim 28 with references Elkhatib and Chaudhari, Applicant argues that The Office Action has not explained how the front-end unit of Chaudhari can be combined with the teachings of Elkhatib because the claim language requires the encoding block to be an integral part of the packaged microphone as opposed to Chaudhari that teaches quantizing the extracted features in a quantizing unit 214 separate from its microphone 202 and that even if one were to implement the quantizing/encoding of features described in Chaudhari in the microphone unit of Elkhatib, the extracted features of CODEC 220 of Elkhatib would have to be sent back to Elkhatib’s microphone circuit 220, thereby increasing power and bandwidth, and as such requests a withdrawal of the rejection (Amendment, pg. 5, fourth para. – pg. 8). Examiner respectfully disagrees.
              In response to applicant's argument that the front end unit 108 of Chaudhari cannot be combined with microphone unit 210 of Elkhatib, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The combined teachings of the references would have suggested “an encoding block, for encoding said speech feature values” and “wherein the digital output is configurable in a first mode, for supplying digital signals containing said encoded speech feature values, said encoded speech feature values for use in a speech processing function of a separate device” as provided in the rejection below.
Applicant’s original specification requires a microphone unit 130 that includes a transducer element 132, a feature extractor 150 and at least one encoding block 164 for encoding the extracted feature (fig. 7; pg. 15-16). Likewise, Elkhatib discloses a microphone unit 210 that includes a transducer element 211 and a feature extractor 214. Chaudhari discloses a unit 108 that includes a transducer element 202 (fig. 2; para. [0021]), a feature extraction unit 206 (fig. 2; para. [0028]) and an encoding block 214 for encoding the extracted features (fig. 2; para. [0033]; para. [0035]) for supply to a separate speaker verification unit 114 (fig. 3; para. [0038]-[0039]). Therefore, it is not inconceivable to implement a combination of the references to address the missing encoding block feature of Chaudhari in the unit of Elkhatib.
           Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Chaudhari clearly identifies a benefit of implementing the 
        Furthermore, In response to applicant's argument that if one were to implement the quantizing/encoding of features described in Chaudhari in the microphone unit of Elkhatib, the extracted features of CODEC 220 of Elkhatib would have to be sent back to Elkhatib’s microphone circuit 220, thereby increasing power and bandwidth, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Applicant’s claim language does not require sending back extracted features for encoding as Applicant argues, but instead provides two modes of operation where in one mode, time samples are supplied from the microphone, and in the second mode where encoded extracted speech features are supplied. Therefore, it is not inconceivable to implement a combination of the references to address the missing encoding block feature of Chaudhari in the unit of Elkhatib where in one mode, time samples are supplied from Elkhatib’s microphone unit 210 for subsequent encoding by Elkatib’s CODEC, and in a second mode for supplying encoded/quantized extracted speech features (as a result of Chaudhari’s encoding block) without having to resort to a “double” encoding as Applicant seem to be arguing, with the suggestion/motivation of reducing the size of the feature vectors as well as bandwidth. As such, Examiner maintains that the combination of the references discloses the limitations recited in claim 28.
            Regarding the rejection of claims 38-40, 43 and 46 with additional references Nandkumar and Zwyssig, Applicant argues that the claims are allowable based on their dependency on claim 28 and arguments provided above for claim 28 (Amendment, pg. 8). The Examiner respectfully disagrees as Claim 28 is not allowable as provided above, and as a result, the claims dependent therefrom are not allowable, as provided in the rejection below.
           Absent any argument regarding the appropriateness of the Double Patenting rejection of the claims, the Examiner maintains the rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Patent
(US 10,297,258)
              Instant Application
                    (16/380,106)
1. A microphone unit, comprising:

         an analogue-to-digital converter, for receiving the analog electrical audio signal and generating a digital electrical audio signal;
       a feature extraction block, for extracting speech features from the digital electrical audio signal;
      

        an output, for supplying a digital output signal;

          a controller, for receiving a mode control signal; and
        a selector, for determining whether the digital output signal comprises the speech features extracted from the digital electrical audio signal, or time samples of said digital electrical audio signal;


             wherein the controller controls sampling of the analogue-to-digital converter in response to said mode control signal, such that the analogue-to-digital converter uses a first clock in the first mode, and uses a second clock in the second mode.


      



        a speech feature extraction block, for obtaining speech feature values from the audio signal; and
      an encoding block, for encoding said speech feature values
       a digital output;























           Instant Claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No 10,297,258. Although the claims at issue are not identical, they are not patentably distinct from each other because Elkhatib an encoding block, for encoding said speech feature values” (para. [0029]; para. [0034]-[0035]; para. [0038]; para. [0045]), and Chaudhari discloses “wherein the digital output is configurable in a first mode, for supplying digital signals containing said encoded speech feature values, said encoded speech feature values for use in a speech processing function of a separate device” (fig. 2-3; para. [0021]-[0023]). It would have been obvious to implement these missing features of the instant application, as taught by Elkhatib and Chaudhari for all the reasons described by Elkhatib and Chaudhari such as reducing the size of audio and reducing power consumption (Elkhatib, para. [0005]; para. [0034]-[0035]) and reducing the size of the feature vectors as well as bandwidth (Chaudhari, para. [0025]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.      Claims 28-37, 42, 44, 45 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Elkhatib et al US PGPUB 2016/0066113 A1 (“Elkhatib”) in view of Chaudhari et al US PGPUB 2007/0265848 A1 (“Chaudhari”)
         Per Claim 28, Elkhatib discloses a packaged microphone, comprising:

                 a speech feature extraction block, for obtaining speech feature values from the audio signal (fig. 2, element 214; fig. 9, element 990; the feature extractor may be incorporated into or implemented by the activity detection module 214…, para. [0038]; the microphone circuit may include …an activity detection module 990 (e.g., corresponding to a portion of the detection logic 116 of FIG. 1 or to the activity detection module 214 of FIG. 2)…, para. [0068]); 
               a digital output (fig. 1; fig. 2; fig. 9, supplied output from microphone circuits 110, 210 and 980 as implying use of digital output);
              wherein the digital output is configurable in a first mode (fig. 1; fig. 2; para. [0031]; para. [0034])
              and in a second mode, for supplying digital signals representing time samples of said audio signal (fig. 1; fig. 2; fig. para. [0026]; para. [0034]; para. [0048]; para. [0053]; para. [0068]; para. [0069], selectively activating external processor or CODEC as providing multiple modes, supplied digital signal 219 as representing original audio data)
              Elkhatib does not explicitly disclose an encoding block, for encoding said speech feature values or wherein the digital output is configurable in a first mode, for supplying digital signals containing said encoded speech feature values, said encoded speech feature values for use in a speech processing function of a separate device 
              However, these features are taught by Chaudhari:
             an encoding block, for encoding said speech feature values (fig. 2-3; para. [0033]; para. [0035]);
            wherein the digital output is configurable in a first mode, for supplying digital signals containing said encoded speech feature values, said encoded speech feature values for use in a speech processing function of a separate device (fig. 2-3; the front-end unit 108 converts each frame into a feature vector.  Each feature vector is a multi-dimensional set of values representing the characteristics of the frame.  The front-end unit then quantizes the feature vectors…, para. [0021]-[0023]; para. [0033]; para. [0035])
             At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Chaudhari with the microphone of Elkhatib in arriving at “an encoding block, for encoding said speech feature values” and “wherein the digital output is configurable in a first mode, for supplying digital signals containing said encoded speech feature values, said encoded speech feature values for use in a speech processing function of a separate device”, because such combination would have resulted in reducing the size of the feature vectors as well as bandwidth (Chaudhari, para. [0025]).
             Per Claim 29, Elkhatib in view of Chaudhari discloses a packaged microphone as claimed in claim 28, 
               Elkhatib discloses wherein the speech feature extraction block comprises means for obtaining speech feature values from the audio signal by means of a filter bank for providing estimates of the signal energy in each of a set of non-equally-spaced frequency bands (para. [0038]; para. [0045])
Claim 30, Elkhatib in view of Chaudhari discloses a packaged microphone as claimed in claim 29, 
                Elkhatib discloses wherein the non-equally-spaced frequency bands are mel frequencies (para. [0038]; para. [0045])
             Per Claim 31, Elkhatib in view of Chaudhari discloses a packaged microphone as claimed in claim 28, 
                 Elkhatib discloses wherein the speech feature extraction block comprises means for obtaining cepstral features (para. [0038]; para. [0045]).
            Per Claim 32, Elkhatib in view of Chaudhari discloses a packaged microphone as claimed in claim 28, 
               Elkhatib discloses wherein the speech feature extraction block and the digital output are provided on a single integrated circuit (fig. 2; fig. 9; para. [0029]; para. [0068]; para. [0071]).
             Per Claim 33, Elkhatib in view of Chaudhari discloses a packaged microphone as claimed in claim 32, 
              Elkhatib discloses wherein the transducer is provided on said integrated circuit (fig. 2; fig. 9; para. [0029]; para. [0068]; para. [0071]).
             Per Claim 34, Elkhatib in view of Chaudhari discloses a packaged microphone as claimed in claim 33, 
                  Elkhatib discloses wherein the transducer comprises a MEMS microphone (para. [0022]).
              Per Claim 35, Elkhatib in view of Chaudhari discloses a packaged microphone as claimed in claim 28, 

              Per Claim 36, Elkhatib in view of Chaudhari discloses a packaged microphone as claimed in claim 35, 
               Elkhatib discloses wherein the analog-to-digital converter is provided on said integrated circuit (fig. 2; fig. 9; para. [0029]; para. [0068]; para. [0071]).
              Per Claim 37, Elkhatib in view of Chaudhari discloses a packaged microphone as claimed in claim 28, 
                 Chaudhari discloses data compression circuitry, for receiving said speech feature values from the speech feature extraction block, and for generating reduced bit rate signals for supply to said digital output (fig. 2; para. [0021]-[0023]).
           Per Claim 42, Elkhatib in view of Chaudhari discloses a packaged microphone as claimed in claim 28,
             Chaudhari discloses wherein the digital output is configurable in a first mode, for supplying said digital signals representing a data compressed version of said speech feature values (fig. 2; para. [0021]-[0023])
             Elkhatib discloses wherein the digital output is configurable in in a second mode, for supplying digital signals representing time samples of said audio signal (fig. 1; fig. 2; fig. para. [0026]; para. [0034]; para. [0048]; para. [0053]; para. [0068]; para. selectively activating external processor or CODEC as providing multiple modes, supplied digital signal 219 as representing original audio data)
           Per Claim 44, Elkhatib in view of Chaudhari discloses a packaged microphone as claimed in claim 28, 
               Elkhatib discloses wherein the digital signals representing time samples of said audio signal are supplied at a higher data rate than the digital signals representing said speech feature values (the data 219 may be "raw" (e.g., unprocessed and/or uncompressed) audio data…para. [0034]; para. [0037]-[0038], unprocessed or uncompressed speech data as provided at higher rate than compressed speech).
             Per Claim 45, Elkhatib in view of Chaudhari discloses a packaged microphone as claimed in claim 44, 
                Elkhatib discloses wherein the digital signals representing time samples of said audio signal are PCM signals supplied at a sample rate of 16kHz or higher (para. [0036]; para. [0044]).
              Per Claim 47, Elkhatib in view of Chaudhari discloses a packaged microphone as claimed in claim 42, 
                 Elkhatib discloses wherein the digital output is configurable between the first mode and the second mode based on a command received from a separate device to which the digital output is connected (fig. 1; fig. 2; para. [0023]-[0024]; para. [0029]; para. [0031]).


Claims 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Elkhatib in view of Chaudhari as applied to claims 28 and 37 above, and further in view of Nandkumar et al US 5,966,688 (“Nandkumar”)
             Per Claim 38, Elkhatib in view of Chaudhari discloses a packaged microphone as claimed in claim 37, 
              Elkhatib does not explicitly disclose wherein the data compression circuitry operates using a predetermined code book
              However, this feature is well known as evidenced by the teachings of Nandkumar (fig. 1-3; col. 7, ln 25-35)
               At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to combine/incorporate the teachings of Nandkumar with the unit of Elkhatib in view of Chaudhari in arriving at “wherein the data compression circuitry operates using a predetermined code book”, because such combination would have resulted in providing a way of encoding different types of audio (Nandkumar, col. 3, ln 1-15)
               Per Claim 39, Elkhatib in view of Chaudhari discloses a packaged microphone as claimed in claim 37, 
                     Elkhatib does not explicitly disclose wherein the data compression circuitry performs multi-vector coding
                    However, this feature is well known as evidenced by the teachings of Nandkumar (Abstract; col. 1, ln 54-col. 2, ln 4; col. 5, ln 4-20)
                    At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to combine/incorporate the teachings of 
               Per Claim 40, Elkhatib in view of Chaudhari discloses a packaged microphone as claimed in one of claim 28, 
                    Elkhatib does not explicitly disclose wherein said digital signals contain data at 20k bits/second or lower
                    However, this feature is suggested by the teachings of Nandkumar (col. 2, ln 28 – col. 3, ln 7, lowering bit rate from bit rate available in prior systems/devices utilizing full/half rate schemes as suggesting limitation)
              At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to combine/incorporate the teachings of Nandkumar with the unit of Elkhatib in view of Chaudhari in arriving at “wherein said digital signals contain data at 20k bits/second or lower”, because such combination would have resulted in achieving further reduction in encoding bit rate while maintaining robust quantization and a coding scheme that is robust to errors (Nandkumar, col. 2, ln 28 – col. 3, ln 7).      

3.      Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Elkhatib in view of Chaudhari       
           Per Claim 43, Elkhatib in view of Chaudhari discloses a packaged microphone as claimed in claim 42,                    

             Chaudhari does not explicitly disclose where said speech feature values comprise ADPCM compressed data
              However, at the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to substitute the ADPCM compressed data for the PCM compressed data disclosed by Chaudhari as a matter of design choice and with the predictable result of providing compressed bi-directionally transmitted audio while allowing for further reduction of required storage/data bandwidth.

4.       Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Elkhatib in view of Chaudhari as applied to claim 44 above, and further in view of Zwyssig “A digital Microphone Array for Distant Speech Recognition” (“Zwyssig”)
          Per Claim 46, Elkhatib in view of Chaudhari discloses a packaged microphone as claimed in claim 44, 
               Elkhatib does not explicitly disclose wherein the digital signals representing time samples of said audio signal are PDM signals at a sample rate of 0.5MHz or higher
               However, this feature is well known as evidenced by the teachings of Zwyssig (sec. 2)
             At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Zwyssig in the unit of Elkhatib in view of Chaudhari in arriving at “wherein the digital signals representing time samples of said audio signal are PDM signals at a sample rate of 0.5MHz or higher”, because such combination would have resulted in the provision of a digital signal at low cost (Zwyssig, sec. 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658